Dear Representative Flavin:
We received your request for a clarification of Opinion No. 00-218.  That opinion addressed the applicability of Louisiana's Public Lease Law, found at La. R.S. 41:1211 et seq., to the leasing of airplane hanger space.  As you and I discussed over the telephone, there are separate bodies of law which pertain to airport districts and airport authorities.  La. R.S. 2:326C specifically authorizes an airport district, through its governing authority, to establish, maintain, and collect rent for the use of the facilities of the airport.  Therefore, we concluded that Airport District Number 1 of Calcaseiu Parish could lease hanger space without having to comply with Louisiana's Public Lease Law. However, an airport district must comply with Louisiana's Public Lease Law for a lease of land as per La. R.S. 2:135.1.
We trust that this provides adequate clarification on the issue. If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Very truly yours,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY: ____________________________ TINA VICARI GRANT ASSISTANT ATTORNEY GENERAL
RPI/TVG/crt